BELCHER, Commissioner.
The appellant was convicted on a plea of guilty to the offense of speeding; the punishment, a fine of $101.
There is no statement of facts on the merits in the record.
Appellant’s sole contention on appeal ie that the trial court erred in overruling his motion to quash attacking the validity of the' complaint. He alleged as grounds for such motion that Affiant Fox neither signed nor swore to the complaint in the presence of Clerk Williamson, and that the clerk’s signature was affixed thereto by someone outside of his presence and supervision with a rubber stamp facsimile.
The complaint is in regular form, with the signature of Fox as affiant, and the jurat by Williamson as Clerk of the Corporation Court.
At the hearing, no witness had any independent recollection of the execution of this • complaint. Affiant Fox testified that it was his signature on the complaint, and that he had never filed a complaint without swearing to it. Clerk Williamson testified that the signed complaints are sworn to before him by Fox, and then his name is affixed thereto at his direction and by his authority. He further testified that there had been, to his knowledge, no case where this procedure had not been followed.
*147 The burden of proving the allegations in his motion to quash the complaint rests on the appellant. The evidence is insufficient to show the invalidity of the complaint, which is regular on its face.
The judgment is affirmed.
Opinion approved by the Court.